In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                      No. 07-20-00331-CV


                                 BILLY LEWIS, APPELLANT

                                               V.

                      THE COUNTY OF MILAM, TEXAS, APPELLEE

                            On Appeal from the 20th District Court
                                     Milam County, Texas
                    Trial Court No. CV-39,828, John Youngblood, Presiding

                                     December 22, 2020

                              MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and DOSS, JJ.

       Appellant, Billy Lewis, an inmate proceeding pro se, filed a notice of appeal from

the trial court’s judgment without paying the required filing fee. By letter of November 24,

2020, we notified Lewis that the filing fee had not been paid and directed him to pay the

fee or, in lieu thereof, to comply with chapter 14 of the Civil Practice and Remedies Code

by filing an affidavit of indigence, an affidavit describing his previous filings, and a certified

copy of his inmate trust account statement. See TEX. CIV. PRAC. & REM. CODE ANN.

§§ 14.002(a), 14.004 (West 2017). We advised Lewis that the appeal was subject to

dismissal if he did not comply by December 4, 2020. We later granted him an extension
until December 18, 2020. Lewis has since filed an affidavit of indigence and a certified

copy of his inmate trust account statement but has not filed an affidavit describing his

previous filings to date.

       The requirement to pay the filing fee or tender the documents required by chapter

14 is mandatory, and the lack thereof is grounds for dismissal. See In re Johnson, No.

07-16-00354-CV, 2016 Tex. App. LEXIS 11841, at *1–2 (Tex. App.—Amarillo Nov. 1,

2016, orig. proceeding) (per curiam) (mem. op.). Because Lewis has failed to pay the

filing fee or comply with the requirements of chapter 14 within the time provided for

compliance, we dismiss his appeal.




                                                      Per Curiam




                                           2